Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on July 27, 2020.

Claim 1 is pending.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10/725,983.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-23 of U.S. Patent No. 10/725,983 (hereinafter, "Patent"), contains every element of claim 1 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 




16/939,997
10/725,983


An apparatus comprising: one or more processors; 


a memory storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to:


receive a page write request relating to one or more component blocks of a page; 






determine, by a log writer, a logical identifier corresponding to the page in a log directory;


send, by the log writer, each corresponding component block of the one or more component blocks to a storage node for appending to an append-only storage log of the storage node; 









associate, in the log directory, the physical storage location of each of the one or more component blocks with the logical identifier corresponding to the page



a memory storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 


receive a page write request relating to modifying one or more component blocks of a page, 

the page further including second one or more component blocks; 
 

determine, by a log writer, a logical identifier corresponding to the page in a log directory; 

 
send, by the log writer, each corresponding component block of the one or more component blocks to a storage node for appending to an append-only storage log of the storage node;  





associate, in the log directory, the physical storage location of each of the 
one or more component blocks with the logical identifier corresponding to the 
page 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (U.S. Pub. No.  8,386,746).

With respect to claim 1, Jiang teaches 
receive a page write request relating to one or more component blocks of a page (abstract, command requests to write data to at least one logical page of a logical block.
determine, by a log writer, a logical identifier corresponding to the page in a log directory (write command requests to write data to at least one logical page of a logical block); 
send, by the log writer, each corresponding component block of the one or more component blocks to a storage node for appending to an append-only storage log of the storage node (In step S702 (FIG. 7A), a write command is received from an upper layer, such as an application, and in step S704, the received write command is decomposed into at least one sub-write command in the unit of logic page); 
receive, from the storage node, a physical storage location of each component block of the one or more component blocks (col. 1, lines 34-49, In the page mapping mode, data in the storage unit is stored in a unit of page, and has a corresponding page mapping table.  In the page mapping table, the logic page number is an index, and an address of a physical page is the table entry.  When a storage system using the page mapping mode handles read and write commands, data pages can be located by directly querying and updating the page mapping table.  In the block mapping mode, data in the storage unit is stored in a unit of block, and has a corresponding block 
associate, in the log directory, the physical storage location of each of the one or more component blocks with the logical identifier corresponding to the page (col. 3, lines 29-62, plurality of pages from the first page of the physical block 113 stores data according to the block mapping mode, and the physical block 113 comprises at least one page that does not store data according to the block mapping mode.  The physical block 114 having the share block definition stores data according to the page mapping mode, and the data in the physical block 114 corresponds to at least two specific logic blocks.  Col. 4, lines 34-63, FIG. 4 is a schematic diagram format of a block mapping table according to the invention.  The block mapping table comprises several such entries.  A logic block offset can be used as an index for the entries in the block mapping table, wherein each entry can record storage location information corresponding to the logic block).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163